           Case 4:17-cr-00111-JM Document 841 Filed 10/16/19   U.S.1DISTRICT
                                                             Page   of 1     COURT
                                                          EASTERN  DISTRICT OF ARKANSAS
                                                                                     FILED
                                                                                     OCT I 6 2019




                                  WAIVER OF INDICTMENT

UNITED STATES OF AMERICA

                V.                                     CASE NUMBER: 4: 17CR1 l 1-5 JM

JOHN WEBSTER BATTON


        I, JOHN WEBSTER BATTON, the above named defendant, who is accused of

conspiracy to distribute and possess with intent to distribute a controlled substance (heroin), in

violation of Title 21, United States Code, Section 846, being advised of the nature of the charges,

the proposed information, and of my rights, hereby waive in open court on this    \\J~ day of
Q(!g~-""----',_.._'oc¥~----' 2019, prosecution by indictment and consent that the proceeding may be
by information rather than by indictment.




                                                      JO~WEBSTER BATTON
                                                      Defendant



                                                      DALE WEST
                                                      Counsel for Defendant
